PER CURIAM.
Brian Spieles and Michael Spieles, timely appeal from a Final Judgment for damages entered against them after default on liability was entered as a sanction for their failure to appear for the commencement of a scheduled jury trial. The appellants demonstrated excusable neglect and a meritorious defense. We therefore reverse and remand for a new trial. See Giron v. Fairways of Sunrise Homeowners’ Ass’n, Inc., 903 So.2d 1008 (Fla. 4th DCA 2005).
STEVENSON, C.J., TAYLOR and HAZOURI, JJ., concur.